ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding an objection to claim 11, applicant amended claim 11 to correct the issue. The objection has been withdrawn. 

Regarding a rejection to independent claims 1 and 11 under 35 U.S.C. §102, applicant amended the independent claims by adding: “from a live test of an IVR by a person via an Internet-enabled telephony device;”

Applicant argued (Remarks, pages 6-7) that the cited Kulkarni et al. (US PG Pub. 2016/0227034, a patent publication from the same inventors of the instant application) does not disclose a feature defined by the newly added limitation. In particular, applicant argued that Kulkarni simulated a customer call without using a live interaction between a person and an IVR as an input to its system (Remarks, page 6). Applicant further described some benefits of using a live interaction than using an automated system with scripts in the cited Kulkarni reference. 

The examiner would like to notes “the claims and only the claims form the metes and bounds of the invention.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).” 

Kulkarni discloses a user enters the URL of VXML browser and places a call using a crawler ([0013-0019]) meets the added limitation: “from a live test of an IVR by a person via an Internet-enabled telephony device”. Here, a user starts a crawler to test an IVR system is a live test of an IVR and meets the limitation: “from a live test of an IVR by a person”. The underlined limitation is NOT interpreted as a person is manually making a telephone call by dialing some phone numbers. 
	
By reviewing the disclosure, the examiner understands that the newly added limitation was based on a description in the background section (Spec. background section, [003]). As admitted by the applicant (Spec. [003]), the feature of using a live human to test an IVR system is a dominant method in the area of testing an IVR system. 

After performing an update search, the examiner discovered a reference to Natesan et al. (US PG Pub. 2016/0050317). Natesan discloses testing an IVR system by a human tester thought VoIP (voice over IP) (Natesan, Fig. 1A, [0015]). To advance the prosecution, the examiner rejects the amended claims under 35 U.S.C. §103 by combining the newly discovered Natesan reference with the previously cited primary reference.  Applicant’s arguments filed on 09/16/2022 have been considered but are moot because the arguments do not apply to the combined references being used in the current rejection.

	Claim Rejections - 35 USC § 103
Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Kulkarni et al. (US PG Pub. 2016/0227034, referred to as Kulkarni) in view of Natesan et al. (US PG Pub. 2016/0050317, referred to as Natesan).

Kulkarni is a published patent application by the same inventors. Kulkarni discloses using interactive voice response (IVR) crawlers to generated test cases and store the generated test cases in a database (Abstract, Fig. 5).

Natesan discloses testing an IVR system by a human tester using an Internet phone (Fig. 1A, [0015], Fig. 5A).

Regarding claims 1 and 11, Kulkarni discloses a system and a method for automatically synthesizing IVR test cases from natural interactions (Abstract, Fig. 5, [0011], a computer implemented system for testing and documenting an IVR system), comprising:
An IVR test case generator comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to (Fig. 1, [0044-0045], a computer implemented IVR testing case generation system):  

receive IVR test case data, comprising an audio stream, dual-tone multi-frequency signals, and metadata ([0058-0060], Fig. 5, receiving speech / audio, dual-tone multi-frequency signals (DTMF) and VXML file; VXML corresponds to the claimed “metadata relating to the IVR test case”);
perform speech transcription on the audio stream ([0059], performing speech recognition); 
use the metadata, speech transcription, and dual-tone multi-frequency signals to automatically create an IVR test case ([0058-0060], creating a test case library based on speech recognition results, DTMF and VXML).

Kulkarni discloses automatically testing an IVR system by using an IVR crawler. A user starts a crawler to make a telephone call using an Internet enabled telephony device (Kulkarni, [0009-0010], [0015-0019], Fig. 6, #611, Fig. 8, #801). Although Kulkarni meets the added limitation: “from a live test of an IVR by a person via an Internet-enabled telephony device”, by considering the arguments in light of the specification, the examiner understands that applicant intended to claim a feature of making a telephone call by a human user as described in the background section (Spec. [003]). To advance the prosecution, the examiner further cites Natesan which discloses a human tester make a call using SIP phone to test an IVR system (Natesan, Fig. 1A/1B, Fig. 5A, [0015-0019]).

Both Kulkarni and Natesan are related to testing an IVR system. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Kurlarni’s teaching with Natesan’s teaching to test an IVR by a live person. One having ordinary skill in the art would have been motivated to make such a modification to improve efficiency (Natesan, [0017]).

Regarding claims 2 and 12, Kulkarni in view of Natesan further discloses audio stream comprises one or more spoken prompts from the IVR and one or more spoken responses to the IVR from the person (Kulkarni, [0010-0011], [0059-0060]).

Regarding claims 3 and 13, Kulkarni in view of Natesan further discloses the IVR test case generator automatically produces reports on the IVR test case data (Kulkarni, [0058], [0067], producing documentation for IVR call flows; [0063], [0068], analyzing results of testing an IVR system).

Regarding claims 4 and 14, Kulkarni in view of Natesan further discloses the IVR test case generator automatically produces reports on the iterations of IVR test case data (Kulkarni, [0062], iteratively selecting next available choice for each menu prompt; [0070], looping or iterative fashion).

Regarding claims 9 and 19, Kulkarni in view of Natesan further discloses computer algorithms (Kulkarni, [0037], computer implemented steps and algorithms). 

Regarding claims 10 and 20, Kulkarni in view of Natesan further discloses the computer algorithm creates an IVR test case for every dual-tone multi-frequency signal combination (Kulkarni, [0009-0011], [0058-0059], testing all possible DTMF inputs for an IVR system). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Natesan, and further in view of Jablokov et al. (US PG Pub. 2009/0248415, referred to as Jablokov). 

Kulkarni in view of Natesan disclosed generating test cases for testing and documenting an IVR system. Kullkarni discloses using XVML files but does not explicitly disclose “the metadata comprises identifying information as to the source and geolocation of received data”. 

Jablokov discloses using stored metadata to assist converting audio into text (i.e. speech recognition) (Joblokov, Abstract). Jablokov discloses the metadata containing caller’s ID or recipient’s ID as well as locations (Jablokov, [0039], [0057], [0114], [0116], [0179], note, caller’s ID / recipient’s ID has identification information as to the source and geolocation of received data).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kulkarni in view of Natesan ’s teaching with Jablokov’s teaching to include metadata indicating caller’s / recipient’s IDs as well as location information. One having ordinary skill in the art would have been motivated to make such a modification to improve overall accuracy of voice recognition system (Jablokov, [0020]).
 
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Natesan, and further in view of Krishnamoorthy et al. (US PG Pub. 2022/0051658, referred to as Krishnamoorthy). 

Regarding claims 6-8 and 16-18, Kulkarni in view of Natesan discloses testing an IVR system using DTMF, speech recognition technology and text-to-speech technology ([0059-0060], [0068]). The speech recognition technology and text-to-speech technology are based on trained models which meets the broadly recited “comprising machine learning algorithms” in claims 6 and 16. In addition, using the automatically generated voices by a text-to-speech model meets the claimed “the machine learning algorithms alter the audio stream recorded by the IVR test case generator” of claim 7 and 17. In addition, Kulkarni also meets the claimed “the machine learning algorithms generate synthetic audio streams.” ([0060], [0068], using text-to-speech to generate artificial speech). MPEP (2144.01) states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968). 

Although Kulkarni implicitly discloses limitations of these dependent, the examiner cites Krishnamoorthy to explicitly show using machine learning technique for testing an IVR system.  Krishnamoorthy discloses using a trained machine learning model to generate test inputs to an IVR system (Krishnamoorthy, [0015-0020], Fig. 1A). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Kulkarni in view of Natesan’s teaching with Krishnamoorthy’s teaching to train and use machine learning models to test an IVR system. One having ordinary skill in the art would have been motivated to make such a modification to improve operation of an IVR system (Krishnamoorthy, [0015]). 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659